Third District Court of Appeal
                                 State of Florida

                         Opinion filed November 23, 2016.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D15-2139
                            Lower Tribunal No. 15-1668
                               ________________

                         Publix Super Markets, Inc.,
                                     Appellant,

                                         vs.

          Juan Lucas Alvarez, as Personal Representative
  of the Estate and Survivors of Melvi Bayola Gonzalez, deceased,
                                      Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Monica Gordo, Judge.

      Weiss Serota Helfman Cole & Bierman, P.L., and Edward G. Guedes, Adam
A. Schwartzbaum and Alicia H. Welch, for appellant.

      Juan Lucas Alvarez; Joel S. Perwin, for appellee.


Before, SHEPHERD, FERNANDEZ and LOGUE, JJ.

      PER CURIAM.

      We affirm the denial of appellant Publix Super Markets, Inc.’s Motion to

Transfer Venue for forum non conveniens without prejudice to raise the issue of

venue before the trial court at a later time as discovery develops.

      Affirmed.